UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 29, 2008 TEKNOWLEDGE CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-14793 94-2760916 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2595 E. Bayshore Road, Palo Alto, California 94303 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (650) 424-0500 ITEM 8.01. OTHER EVENTS The following announcement of unaudited financial results for the year ending December 31, 2007 was released on May 29, 2008: TEKNOWLEDGE REPORTS FY 2007 RESULTS PALO ALTO, Calif.—May 29, 2008—Teknowledge Corporation (Stock Symbol: TEKC.PK), a provider of software and services to transform business data into value, reports its unaudited financial results for the year ending December 31, 2007. The Company reports a net loss of $943,000, or $0.16 per diluted share, compared to a net loss of $1,197,000 or $0.21 per diluted share, in 2006. Operating income for the year ending December 31, 2007 includes a $1,050,000 gain on the sale of the TekPortal asset that was sold to Intuit in 2005.This gain represents the amount released from escrow in February 2007.Excluding this gain, there would have been an operating loss of $2,092,000, or $0.36 per diluted share, for the year ending December 31, Revenue for 2007 was $1,521,000, compared to $2,930,000 in 2006. Commercial revenues were $513,000 in 2007 versus $1,985,000 in 2006. Commercial revenue in 2006 included patent license revenue of $1,000,000.Revenue from contract R&D customers in 2007 was $1,008,000 versus $946,000 in 2006, an increase of 7%. This difference is due primarily to revenue on contracts that were awarded in the last half of 2007. The Company continues to compete for and attempt to negotiate new R&D contracts. Cost of revenues 2007 was $1,095,000 versus $1,261,000 in the same period in 2006.Operating expenses for the year ending December 31, 2007 include a $1,050,000 gain on the sale of the TekPortal asset that was sold to Intuit in 2005.This gain represents the amount released from escrow in February 2007, and is classified as a negative operating expense for accounting purposes.Excluding the 2007 TekPortal gain, the Company’s operating expenses were $2,517,000 in 2007 versus $2,980,000 in 2006, a reduction of 16%. Cash flow for the year ending December 31, 2007 was ($771,000) versus ($1,397,000) in the year ending 2006. About Teknowledge Teknowledge Corporation (Stock Symbol: TEKC.PK) provides advanced software and services to transform business data into value. Teknowledge sells the ActionWeb™ sense and respond system for proactive security to protect industrial infrastructure. The Company has extensive integration services experience, and is a prime contractor for R&D in Internet security, distributed systems, and knowledge processing.
